GRIMES, Justice,
dissenting.
I fully agree that a lawyer should provide pro bono legal services to those who cannot afford them. Therefore, I applaud the aspirational goals of rule 4-6.1 of the Rules Regulating The Florida Bar. However, I believe the coercion which is implicit in the mandatory reporting requirement is inappropriate if not counterproductive for the reasons set forth in my opinion in In re Amendments to Rules Regulating The Florida Bar, 598 So.2d 41, 54 (Fla.1992) (Grimes, J., concurring in part, dissenting in part). I would grant the petition of The Florida Bar.